DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response dated 11/11/22 is acknowledged and entered. Claims 21-41 are pending. Claims 31-41 are withdrawn from consideration. Claims 21-30 are under examination.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-23, 25-26 and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Heinz (US 2010/0155471, previously cited) in view of Kunik (US 2011/0303666, previously cited).1	Regarding claim 21, Heinz teaches a kiosk, the kiosk having a top, exterior and interior, the kiosk comprising:	a deposit zone, the deposit zone including a container adapted to be accessed from the exterior of the kiosk (paragraph 0039);	a retrieval zone, the retrieval zone including a container adapted to be accessed from the exterior of the kiosk, the retrieval zone being separate from the deposit zone (paragraph 0048); and	a plurality of storage containers, the plurality of storage containers positioned within the interior of the kiosk, each storage container including a closeable opening (paragraph 0036).	Heinz does not explicitly teach a plurality of ramped surfaces positioned at a downward angle relative to the top of the kiosk, the ramped surfaces forming a zig-zag pattern within the interior of the kiosk, each of the ramped surfaces positioned below one of the storage containers, a portion of the zig-zag pattern forming a pathway between one of the storage containers and the retrieval zone.	Kunik teaches a plurality of ramped surfaces positioned at a downward angle relative to the top of the kiosk, the ramped surfaces forming a zig-zag pattern within the interior of the kiosk, each of the ramped surfaces positioned below one of the storage containers, a portion of the zig-zag pattern forming a pathway between one of the storage containers and the retrieval zone (paragraph 0071 & Fig. 12C).2	It would have been obvious to one having ordinary skill in the art at the time of invention to combine the teachings of Heinz and Kunik, because such a combination prevents unauthorized retrieval of the objects inside (paragraph 0071 of Kunik).	Regarding claim 22, Heinz further teaches the deposit zone is in physical communication with a key storage system positioned within the interior of the kiosk, the key storage system in physical communication with the deposit zone (paragraph 0040).	Regarding claim 23, Heinz further teaches a plurality of motors, each motor associated with a storage container, each motor adapted to open a storage container (paragraph 0033).	Regarding claim 25, Heinz further teaches a processor, the processor in electronic communication with the motor (paragraph 0027); and	a computer readable storage device coupled to the processor, the computer readable storage device including code executable by the processor to activate the motor (paragraph 0027).	Regarding claim 26, Heinz further teaches a display, the display positioned on the exterior of the kiosk, the display in electronic communication with the processor (paragraph 0027).	Regarding claim 28, Heinz further teaches a payment system, the payment system in electronic communication with the processor, the payment system comprising a pin pad and a card reader (paragraph 0031).	Regarding claim 29, Heinz further teaches a scanner, the scanner in electronic communication with the processor (paragraph 0032).	Regarding claim 30, Heinz further teaches a camera, the camera in electronic communication with the processor (paragraph 0032).
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Heinz in view of Kunik and in further view of Gregerson (US 2013/0184856, previously cited).3	Regarding claim 24, Heinz in view of Kunik teaches the kiosk of claim 23, as discussed above.	Heinz in view of Kunik does not explicitly teach at least one of the plurality of motors is a stepper motor.	Gregerson teaches at least one of the plurality of motors is a stepper motor (paragraph 0025).	It would have been obvious to one having ordinary skill in the art at the time of invention to combine the teachings of Heinz, Kunik and Gregerson, because a stepper motors gives the user more control over the system.
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Heinz in view of Kunik and in further view of Corder (US 2014/0330603, previously cited).4	Regarding claim 27, Heinz in view of Kunik teaches the kiosk of claim 25, as discussed above.	Heinz in view of Kunik does not explicitly teach a speaker, the speaker positioned on the exterior of the kiosk, the speaker in electronic communication with the processor.	Corder teaches a speaker, the speaker positioned on the exterior of the kiosk, the speaker in electronic communication with the processor (paragraphs 0126 & 0132).	It would have been obvious to one having ordinary skill in the art at the time of invention to combine the teachings of Heinz, Kunik and Corder, because such a combination gives the status of the kiosk and system to the user (paragraph 0126 of Corder).
Response to Arguments
Applicant's arguments filed 11/11/22 have been fully considered but they are not persuasive. Applicant argues that the cited art fails to teach all limitations of the claims. Applicant’s Remarks, pages 7-10.	In particular, Applicant argues that Kunik fails to teach the plurality of storage containers as recited in the claims. However, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). As shown in the rejection above and in the Office Action dated 8/23/22, Heinz discloses this feature: “a plurality of storage containers, the plurality of storage containers positioned within the interior of the kiosk, each storage container including a closeable opening (paragraph 0036).” Rejection of claim 1 above. The combination of Heinz and Kunik renders the claims obvious for the reasons set forth above.	Applicant next argues that Heinz fails to teach the motors of the claims. Applicant’s Remarks, page 9. However, in addition to the cited portions above, paragraph 0035 discloses motors.	Applicant next argues that the cited art fails to teach a display. Applicant’s Remarks, page 9. However, in addition to the cited portion above, paragraph 0025 states that “Customer input may be provided through the use of the touch screen 106 which may display a keypad or other graphical interface.” The touch screen serves as the display of the claims.	Applicant next argues that the cited art fails to teach a pin pad in connection with the processor. Applicant’s Remarks, pages 9-10. The touch screen of paragraph 0025 serves as the pin pad. See paragraph 0046.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW MIKELS whose telephone number is (571)270-5470. The examiner can normally be reached Monday through Wednesday, 6:00 AM ET - 4:00 PM ET, Thursday: 6:00 AM ET - 3:30 PM ET, Friday: 6:00 AM ET - 2:00 PM ET. The Examiner is on central time.5
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on 571-272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW MIKELS/Primary Examiner, Art Unit 2876                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 In addition to the cited paragraphs in each reference, please see also the associated figures.
        2 See also additional discussion below.
        3 In addition to the cited paragraphs in each reference, please see also the associated figures.
        4 In addition to the cited paragraphs in each reference, please see also the associated figures.
        5 The Examiner can also be reached at matthew.mikels@uspto.gov.